Citation Nr: 1333023	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for left hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from October 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that its September 2011 Remand, it was indicated that following the March 2007 RO grant of service connection for bilateral hearing loss, the Veteran timely filed a notice of disagreement as to the initial disability rating that had been assigned.  As the Veteran had not been provided a Statement of the Case, the issue was remanded so that a Statement of the Case could be sent.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In November 2011, the Veteran was issued a Statement of the Case and notified that a substantive appeal had to be filed within 60 days of the date of the letter so as to perfect his appeal of the issue.  As of this date, the Veteran has not yet submitted a substantive appeal.  Nonetheless, in April 2012, the RO certified the issue of an increased disability rating for the service-connected bilateral hearing loss as being on appeal.  Inasmuch as VA has taken actions to indicate to the Veteran that the issue is on appeal, the Board has jurisdiction to adjudicate the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In a Written Brief Presentation dated in September 2013, the Veteran's representative raised the issues of entitlement to service connection for hypertension and gastroesophageal reflux disease, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

With regard to the issues of service connection for a right and left hip disability, the Veteran asserts that he injured his right hip during service when he jumped into a hole during combat.  In a March 2007 rating decision granting service connection for PTSD, VA conceded that the Veteran had engaged in combat with the enemy during his period of active service.  If a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Veteran was afforded a VA examination in November 2007.  The examiner did not provide a diagnosis with regard to the hips, but concluded that the hips were not reported as injured in service, and that any current hip condition was not considered related to the right knee injury or to military service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Also, as noted, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, as is the case here, 38 U.S.C.A. § 1154(b)  and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  

Moreover, in the September 2013 Written Brief Presentation, the Veteran's representative asserted that the Veteran's current right and left hip disabilities may be secondary to the service-connected right knee disability or the service-connected PTSD.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

As such, the foregoing medical opinion is deemed inadequate, and a remand for an additional VA examination is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review); Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran). 

With regard to the service-connected bilateral hearing loss, in the September 2013 Written Brief Presentation, the Veteran's representative asserted that the Veteran's hearing loss disability had increased in severity since the most recent VA audio examination in January 2009.  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in the Veteran's condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board also notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  On remand, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss disability. 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall afford the Veteran an appropriate VA examination to ascertain whether any current right or left hip disability is manifested as a result of his period of active service, or is secondary to a service-connected disability.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported. 

(a)  For any right or left hip disability found on examination, the examiner shall opine as to whether it is at least as likely as not that such began in active service, is the result of a disease or injury in active service, or was manifested by arthritis during the first year following separation from service.  

(b)  For any right or left hip disability found on examination, the examiner shall also opine as to whether it is at least as likely as not that such disability was caused (in whole or in part) by a service-connected disability, to include the right knee disability and PTSD.

(c)  For any right or left hip disability found on examination, the examiner shall also opine as to whether it is at least as likely as not that such disability is aggravated (permanently worsened) by a service-connected disability, to include the right knee disability and PTSD.

The examiner is instructed that VA has conceded that the Veteran was engaged in combat during his period of active service, and must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right or left hip disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

3.  The RO/AMC shall afford the Veteran a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss disability. The examiner must review the entire claims file in conjunction with conducting the examination of the Veteran. 

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz .  A Maryland CNC Test must also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability on his occupational and daily life.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  All opinions expressed by the examiner must be accompanied by a complete rationale. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



